Citation Nr: 0406467	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for a spinal cord 
tumor.

5.  Entitlement to service connection for a collapsed lung.

6.  Entitlement to service connection for rectal bleeding and 
polyps.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1949 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2003, a videoconference hearing was 
held before the undersigned Veterans Law Judge making this 
decision who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for residuals 
of a back injury, left knee injury, a spinal cord tumor, 
collapsed lung, and rectal bleeding and polyps will be 
discussed in the REMAND section below.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal for service 
connection for dental trauma. 

2.  Traumatic loss of tooth number 8 during service is shown.


CONCLUSION OF LAW

Dental trauma to tooth number 8 was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he sustained an injury to his teeth 
when he was in a vehicle accident while in the Marine Corps 
in May 1952.  The service medical records include a record of 
the veteran's first dental examination in service with the 
tooth identified as number 8 shown as intact.  In May 1952, 
the veteran sustained injuries in an automobile accident.  He 
had a laceration to the left scalp and an abrasion to the 
left chest and shoulder.  His wounds were cleansed with 
hydrogen peroxide and five sutures were applied.  Dental 
trauma was not noted.  In July 1952, the veteran was missing 
one of his top front teeth, identified as number 8, and had a 
bridge installed at the site.  

VCAA - The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002); codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Under VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b). See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO 
notified the veteran of the provisions of the VCAA in a May 
2002 letter and has complied with all required obligations 
and duties to the extent necessary to decide the veteran's 
claim for service connection for dental trauma.  Any failure 
is immaterial, inasmuch as the decision herein constitutes a 
full grant of benefits sought by the veteran with regard to 
the claim for dental trauma.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Moreover, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With specific reference to the claim of service connection 
for dental trauma, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2003).  38 
C.F.R. § 3.381(a) (2003).  The rating activity will consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other 
inservice trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b) (2003).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2003).

In this case, the record of the veteran's first dental 
examination in service shows the tooth identified as number 8 
was intact.  In July 1952, the veteran was missing one of his 
top front teeth, identified as number 8, and had a bridge 
installed at the site between numbers 7 and 9.  Neither the 
July 1952 medical record, nor any other medical record, shows 
that tooth number 8 was extracted, or that extraction had at 
any time been medically recommended.  The evidence 
demonstrates that the veteran entered service with this tooth 
intact, and that this tooth was no longer present in July 
1952.  Moreover, there is no evidence of record to suggest 
that this missing tooth had been removed by means of dental 
extraction.

The veteran has reported that he incurred trauma to his teeth 
in an automobile accident.  Service medical records show that 
in May 1952, the veteran sustained injuries in an automobile 
accident.  He had a laceration to the left scalp and an 
abrasion to the left chest and shoulder.  Although dental 
trauma was not noted in the medical record, the nature of the 
veteran's claimed injury to his front teeth is consistent 
with the injuries noted in the record.  The Board notes, in 
this regard, that dental records often do not cite the 
history of a dental injury when setting forth the treatment 
rendered.

In view of the foregoing, the Board, with application of 
benefit of the doubt provisions on the veteran's behalf, 
finds that the evidence supports the award of service 
connection for dental trauma to tooth number 8.  See 38 
C.F.R. § 3.102 (2003).


ORDER

Service connection for dental trauma to tooth number 8 is 
granted.


REMAND

The veteran is claiming that he sustained injury to his back 
and left knee from being hit in the back by a wheel of an 
aircraft which crashed aboard an aircraft carrier during 
service.  From these injuries, he is also claiming service 
connection for a spinal tumor and a collapsed lung.  In his 
November 2003 personal hearing, the veteran described the 
plane crash that occurred while he was serving aboard an 
aircraft carrier.

I was standing in the catwalk on the 
flight deck behind the infrastructure of 
the ship watching the planes come in when 
this one, he was flagged off but he still 
crashed on the deck and I laid down in 
the catwalk there and the wheel hit me in 
the back and knocked me a little further. 
. . .  I was so excited and glad to get 
out from under the wheel of that plane 
that I didn't go to sick bay.  There was 
so much confusion . . . there [are] 
probably no medical records about that . 
. . .

He testified that he had problems with his back in service, 
and after service went to a chiropractor but could not recall 
the chiropractor's name.  He testified that when he was hit 
by the wheel, he fell and injured his left knee, but he did 
not seek treatment for his complaints of pain until just a 
year ago, although in an earlier hearing in June 2003 before 
a hearing officer at the RO, he indicated that he had been 
first treated for problems with his right knee "back in the 
80s sometime."  With regard to his spinal tumor which had 
been surgically removed in 1989, he felt that this had 
somehow been caused by the injury to his back in service.  
Following the surgery, he suffered a collapsed lung, and was 
therefore seeking service connection for this as well.  

The veteran also claims that while serving in Korea the 
weather was very cold and there was a lack of bathroom 
facilities, so he was frequently constipated.  He is claiming 
service connection for rectal bleeding and polyps which he 
feels are related to constipation and gastrointestinal 
problems experienced during service.  

The veteran's service personnel records show that he 
participated in carrier and land operations in Korea.  The 
service medical records show that on examination at 
enlistment in November 1949, he gave a history of having 
sustained minor injuries to his head and leg in a car 
accident.  There were no defects noted on examination at 
entry.  Treatment records show that in April 1952, he was 
treated for cold symptoms.  X-ray examination of the chest 
showed soft minimal infiltration in the small area of the 
left lower lobe; however, two days later X-ray examination 
showed no pathology.  In May 1952, the veteran sustained 
injuries in an automobile accident.  He had a laceration to 
the left scalp and an abrasion to the left chest and 
shoulder.  On examination at separation in February 1953, the 
veteran's spine, lungs, lower extremities, and anus were all 
noted as "normal."

A physical therapy initial evaluation report from September 
1989 shows that the veteran was complaining of a two month 
history of increasing weakness and numbness of both his upper 
extremities, left more than right.  An X-ray examination had 
shown a bone fracture at C-7; however, he denied any injury 
to that area.  The next month, in October 1989, he underwent 
surgery for removal of a spinal cord tumor.

A colonoscopy report in June 2002 notes that the veteran had 
a history of colon polyps and rectal bleeding.  Three polyps 
were removed, two of which were identified on biopsy as 
adenocarcinoma.

The veteran has not been provided a medical examination and 
the Board is unable to determine from the medical evidence if 
he has any disorders which may be related to his active 
service.  A VA examination should be scheduled and a medical 
opinion requested to answer these questions.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the claimant 
which evidence the VA will obtain and 
which evidence the claimant is expected 
to present.  The RO should also inform 
the veteran that he should submit any 
evidence in his possession which pertains 
to his claim  See 38 C.F.R. 
§ 3.159(b)(1). 

2.  The veteran should be scheduled for a 
VA compensation and pension examination.  
The examiner should review the claims 
file and the service medical records and 
give an opinion on the following:

A.  Is it at least as likely as not 
that any back disorder, to include 
residuals of his spinal tumor and 
subsequent collapsed lung, as well 
as any left knee disorder, are 
related to active service, and more 
specifically the claimed impact on 
his back from an aircraft wheel 
during a crash landing on an 
aircraft carrier during service?

B.  Is it at least as likely as not 
that the veteran's rectal disorder, 
to include bleeding and post 
surgical removal of polyps, is 
related to active service?

The claims file and a copy of this remand 
must be made available for review by the 
examiner prior to the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
back injury, left knee injury, a spinal 
cord tumor, collapsed lung, and rectal 
bleeding and polyps with consideration of 
all the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in August 2003.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2003 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



